Citation Nr: 1440558	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 28, 2011, and in excess of 50 percent from September 28, 2011. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) . 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection and assigned a 10 percent rating for PTSD, effective March 31, 2010.  In a September 2011 rating decision, the RO increased the rating to 30 percent, effective March 31, 2010.  In an October 2011 rating decision, the RO increased the rating to 50 percent, effective September 28, 2011. 

In his September 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board.  He was scheduled for a hearing in May 2013; however, he failed to appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2013).

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the matter of unemployability during the pendency of his initial rating claim.  Therefore, the issue of TDIU is raised by the record, and as such, the Board has characterized the issues on appeal as including a claim for entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2010 "Income-Net Worth and Employment Statement," the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  An undated SSA Inquiry also reflects that he was awarded SSA benefits beginning in May 2010.  The Veteran's SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran should be afforded a new examination for his service-connected PTSD.  In a June 2014 appellant brief, the Veteran's representative argues that the most recent VA examination, which was conducted in September 2011, is too old to adequately evaluate the Veteran's PTSD.  Given the need to obtain SSA records and the fact that the most recent examination was conducted 3 years ago, another VA examination should be conducted to determine the current status of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition, the Board finds that the issue of TDIU has been raised by the record during the pendency of the Veteran's claim.  Rice, 22 Vet. App. at 447.  On the November 2010 "Income-Net Worth and Employment Statement," the Veteran asserted that his PTSD symptoms prevent him from working.  Thus, the examination conducted on should include an opinion on the effect of the Veteran's PTSD (his only service-connected disability) on his ability to work.  In addition, the Veteran should be provided appropriate notice regarding his TDIU claim 

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran appropriate notice regarding the TDIU claim.

2. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his PTSD since October 2011.  After securing the appropriate releases obtain these records.

3. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits. 

4. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner should also elicit a work and education history from the Veteran and ask him to describe the impact of his PTSD on his ability to work.  The examiner should describe the occupational impact of the PTSD and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  

A complete rationale must be provided for all opinions.  The examiner is advised that advancing age must be disregarded when determining whether a Veteran is currently unemployable.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

5. If, and only if, the Veteran is found to be unemployable due to his PTSD by the VA medical examiner and he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate.

6. Thereafter, readjudicate the issues on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

